DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The examiner acknowledges the approval of the terminal disclaimer filed on 02/25/2022. Therefore, the examiner has withdrawn the previous non-statutory double patenting rejections over U.S. Patent 9,532,868.
In light of the amendment to cancel claim 20, the examiner has withdrawn the previous 112b rejection.
In light of the amendment to the specification to remove the duplicate reference character 30, the examiner has withdrawn the previous drawing objection.
Applicant’s arguments, see page 8, filed 02/25/2022, with respect to the rejection(s) of claim(s) 2, 4-5, 9 and 12-14 under 103a over Stacchino et al. in view of Pinchuk failing to teach a stent devoid of structure between adjacent ones of the commissure posts from the connected ends to the free ends have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this Non-Final office action in view of Tuval et al. U.S. Publication 2008/0071363 in view of Stacchino et al. U.S. Publication 2006/0178740 and Pinchuk U.S. Publication 2007/0282436 A1 in view of Stacchino et al. U.S. Publication 2006/0178740. 
Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 9 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. U.S. Publication 2008/0071363 in view of Stacchino et al. U.S. Publication 2006/0178740.  
Regarding Claim 2, Tuval et al. discloses prosthetic heart valve as seen in Figures 1 and 2B, comprising: a stent 12 having an inflow end, an outflow end, an expanded condition and a collapsed condition, the stent 12 including an annularly continuous annulus portion adjacent the inflow end and a plurality of commissure posts 30 each having a connected end connected to the annulus portion and a free end, the annulus portion including a plurality of closed perimeter diamond-shaped cells, the upstream apex portion having an upstream apex and the downstream apex portion having a downstream apex, the stent 12 being devoid of structure between adjacent ones of the commissure posts 30 from the connected ends to the free ends (as seen in Figure 2B); an expandable and collapsible valve element 104 mounted within the stent 12 (as seen in Figure 1); and a skirt 32 connected to the annulus portion of the stent (as seen in Figure 1). However, Tuval et al. does not expressly disclose each cell having an upstream apex portion directly connected to a downstream apex portion at connection points and the upstream apex portion of each cell in a group of the cells being resiliently biased to deflect radially outwardly from the connection points and the downstream apex portion of each cell in the group of the cells being resiliently biased to deflect radially outwardly from the connection points. Stacchino et al. teaches a stent 20a in the same field of endeavor comprising a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion is resiliently biased to deflect radially outwardly for the purpose of fixating the stent in place against the inner wall of the blood vessel (paragraph [0048]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s stent to further include upstream and downstream apex portions that are directly connected to a downstream apex portion at connection points and have upstream and downstream apex portions that are resiliently biased as taught by Stacchino for the purpose of fixating the stent in place against the inner wall of the blood vessel (Stacchino et al. paragraphs [0025] and [0048]).
Regarding Claim 9, Tuval et al. discloses wherein the skirt 32 covers the annulus portion of the stent 12 from the upstream apices to the downstream apices (as seen in Figure 1).
Regarding Claim 12, Tuval et al. discloses a wherein each of the commissure posts 30 includes an aperture at the free end (as seen in Figure 2B and paragraph [0593]).
Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. U.S. Publication 2008/0071363 in view of Stacchino et al. U.S. Publication 2006/0178740 as applied in the claim rejection above and further in view of Pinchuk U.S. Publication 2007/0282436 A1.
Regarding Claims 4, 5, Tuval et al. does not expressly disclose wherein each upstream apex in a group of the upstream apices includes a barb and each downstream apex in a group of the downstream apices includes a barb and further comprising a barb on each of the upstream apices and on each of the downstream apices. Pinchuk teaches a stent in the same field of endeavor comprising a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion is resiliently biased to deflect radially outwardly and comprises a plurality of barbs 13, 15 on each of the upstream apex and downstream apex (as seen in Figure 15 and paragraph [0046]) for the purpose of fixating the stent in place against the inner wall of the blood vessel (paragraph [0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s stent to further include upstream and downstream apex portions having barbs as taught by Pinchuk for the purpose of fixating the stent in place against the inner wall of the blood vessel.
Claims 3, 6-8, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. U.S. Publication 2008/0071363 in view of Stacchino et al. U.S. Publication 2006/0178740 and further in view of Lashinski et al. U.S. Publication 2006/0025855.
Regarding Claims 3, 6, 7, 8, Tuval et al. does not expressly disclose wherein the skirt extends annularly around the annulus portion and has a first annular edge positioned downstream from the upstream apices and a second annular edge positioned upstream from the downstream apices, wherein the skirt includes a chamber disposed in a circumferential direction around the annulus portion of the stent, wherein the chamber is filled with a polymeric substance. Lashinski et al. teaches a prosthetic heart valve 170 in the same field of endeavor comprising a stent 170 (paragraphs [0198] and [0393]) having an inflow end and an outflow end (as seen in Figure 16A), the stent including a plurality of closed perimeter cells (as seen in Figure 16A). Lashinski et al. further discloses a valve element 174 mounted within the stent (e.g. Figure 16A above and paragraph [0198]); and a skirt 110 connected to the stent (see annotated Figure 16A above and paragraph [0198]) and extending from an inflow end to an outflow end positioned at a spaced distance from the outflow end of the stent (as seen in the Figure 16A). The skirt 120 having a chamber (the pocket located between the inside wall 102 and the skirt that is fillable) disposed around the outside of the stent to provide extra sealing capacity, wherein the chamber comprises a polymer (e.g. fillable with hydrogel) (e.g. Figures 3B-3C and paragraph [0156]) for the purpose of preventing paravalvular leakage (e.g. paragraph [0198], Lashinski et al. discloses the inflatable cuffs are used to minimize or eliminate paravalvular leakage). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s skirt to further include a skirt extending from an inflow end to an outflow end positioned at a spaced distance from the outflow end of the stent, wherein the skirt comprises a chamber as taught by Lashinski et al. for the purpose of providing inflatable cuffs that are used to minimize or eliminate paravalvular leakage (paragraph [0198]). 
Regarding Claim 10, Tuval et al. does not expressly disclose wherein the skirt extends annularly around the annulus portion and has a first annular edge positioned downstream from the upstream apices and a second annular edge positioned upstream from the downstream apices, wherein the skirt includes an inner wall disposed in a circumferential direction around the annulus portion of the stent, and a closed toroidal section disposed in the circumferential direction around the inner wall. Lashinski et al. teaches a prosthetic heart valve 170 in the same field of endeavor comprising a stent 170 (paragraphs [0198] and [0393]) having an inflow end and an outflow end (as seen in Figure 16A), the stent including a plurality of closed perimeter cells (as seen in Figure 16A). Lashinski et al. further discloses a valve element 174 mounted within the stent (e.g. Figure 16A above and paragraph [0198]); and a skirt 110 connected to the stent (see annotated Figure 16A above and paragraph [0198]) and extending from an inflow end to an outflow end positioned at a spaced distance from the outflow end of the stent (as seen in the Figure 16A). The skirt 120 having a chamber (the pocket located between the inside wall 102 and the skirt that is fillable) disposed around the outside of the stent to provide extra sealing capacity (e.g. Figures 3B-3C and paragraph [0156]) for the purpose of preventing paravalvular leakage (e.g. paragraph [0198], Lashinski et al. discloses the inflatable cuffs are used to minimize or eliminate paravalvular leakage). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s skirt to further include a skirt extending from an inflow end to an outflow end positioned at a spaced distance from the outflow end of the stent, wherein the skirt comprises a chamber as taught by Lashinski et al. for the purpose of providing inflatable cuffs that are used to minimize or eliminate paravalvular leakage (paragraph [0198]).
Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinchuk U.S. Publication 2007/0282436 A1 in view of Stacchino et al. U.S. Publication 2006/0178740.
Regarding Claim 13, Pinchuk discloses a prosthetic heart valve 1, comprising: a stent having an inflow end, an outflow end, an expanded condition and a collapsed condition, the stent including an annularly continuous annulus portion 8 adjacent the inflow end, an annularly continuous aortic portion 4 adjacent an outflow end, and a plurality of commissure structures 7 each having a first end connected to the annulus portion 8 and a second end connected to the aortic portion 4 (see Figures 1, 3-4). Pinchuk further discloses the stent being devoid of structure between adjacent ones of the commissure posts from the first ends to the second ends (as seen in Figures 1, 3-4); an expandable and collapsible valve element 20 mounted within the stent; and a skirt 40 connected to the annulus portion 8 of the stent (as seen in Figure 4). In addition, Pinchuk discloses the annulus portion 8 including a plurality of closed perimeter diamond-shaped cells (paragraph [0034]). However, Pinchuk et al. does not expressly disclose each cell having an upstream apex portion directly connected to a downstream apex portion at connection points, the upstream apex portion having an upstream apex and the downstream apex portion having a downstream apex. Stacchino et al. teaches a stent 20a in the same field of endeavor comprising a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion is resiliently biased to deflect radially outwardly for the purpose of fixating the stent in place against the inner wall of the blood vessel (paragraph [0048]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pinchuk’s stent to further include upstream and downstream apex portions that are directly connected to a downstream apex portion as taught by Stacchino for the purpose of fixating the stent in place against the inner wall of the blood vessel (Stacchino et al. paragraphs [0025] and [0048]).
Regarding Claim 14, Pinchuk does not expressly disclose wherein the upstream apex portion of each cell in a group of the cells is resiliently biased to deflect radially outwardly from the connection points and the downstream apex portion of each cell in the group of the cells is resiliently biased to deflect radially outwardly from the connection points. Stacchino et al. teaches a stent 20a in the same field of endeavor comprising a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion is resiliently biased to deflect radially outwardly for the purpose of fixating the stent in place against the inner wall of the blood vessel (paragraph [0048]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pinchuk’s stent to further include upstream and downstream apex portions that are directly connected to a downstream apex portion at connection points and have upstream and downstream apex portions that are resiliently biased as taught by Stacchino for the purpose of fixating the stent in place against the inner wall of the blood vessel (Stacchino et al. paragraphs [0025] and [0048]).
Claims 15-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinchuk U.S. Publication 2007/0282436 A1 in view of Stacchino et al. U.S. Publication 2006/0178740 as applied in the claim rejection above and further in view of Lashinski et al. U.S. Publication 2006/0025855.
Regarding Claims 15, 17, 19, Pinchuk does not expressly disclose wherein the skirt extends annularly around the annulus portion and has a first annular edge positioned downstream from the upstream apices and a second annular edge positioned upstream from the downstream apices, wherein the skirt includes an inner wall disposed in a circumferential direction around the annulus portion of the stent, and a closed toroidal section disposed in the circumferential direction around the inner wall. Lashinski et al. teaches a prosthetic heart valve 170 in the same field of endeavor comprising a stent 170 (paragraphs [0198] and [0393]) having an inflow end and an outflow end (as seen in Figure 16A), the stent including a plurality of closed perimeter cells (as seen in Figure 16A). Lashinski et al. further discloses a valve element 174 mounted within the stent (e.g. Figure 16A above and paragraph [0198]); and a skirt 110 connected to the stent (see annotated Figure 16A above and paragraph [0198]) and extending from an inflow end to an outflow end positioned at a spaced distance from the outflow end of the stent (as seen in the Figure 16A). The skirt 120 having a chamber (the pocket located between the inside wall 102 and the skirt that is fillable) disposed around the outside of the stent to provide extra sealing capacity (e.g. Figures 3B-3C and paragraph [0156]) for the purpose of preventing paravalvular leakage (e.g. paragraph [0198], Lashinski et al. discloses the inflatable cuffs are used to minimize or eliminate paravalvular leakage). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pinchuk’s skirt to further include a skirt extending from an inflow end to an outflow end positioned at a spaced distance from the outflow end of the stent, wherein the skirt comprises a chamber as taught by Lashinski et al. for the purpose of providing inflatable cuffs that are used to minimize or eliminate paravalvular leakage (paragraph [0198]).
Regarding Claim 16, Pinchuk discloses a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion is resiliently biased to deflect radially outwardly and comprises a plurality of barbs 13, 15 on each of the upstream apex and downstream apex (as seen in Figure 15 and paragraph [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774